Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 30, 2021

                                      No. 04-21-00344-CV

                  IN THE INTEREST OF R.A.E. AND J.D.F., CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01868
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER

        This is an appeal of an order terminating appellant’s parental rights. The clerk’s record,
which was filed on August 30, 2021, contained an order which terminated appellant’s parental
rights but did not dispose of all parties and all claims at issue below. See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001) (a final and appealable order disposes of all parties and
all claims); D.R. v. Tex. Dep’t of Family & Protective Servs., 281 S.W.3d 598, 601–02 (Tex.
App.—El Paso 2008, no pet.) (applying Lehmann to calculate appellate deadlines in parental
termination appeal). Because the order in the clerk’s record therefore did not appear to be a final,
appealable order, we ordered appellant to show cause why this appeal should not be dismissed
for want of jurisdiction. See Ne. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966)
(“[A]n appeal may be prosecuted only from a final judgment.”). On September 29, 2021, the
district clerk filed a supplemental clerk’s record containing a final order of termination.
Accordingly, we retain this appeal on the docket.

        Our records indicate the appellate record is now complete. Accordingly, we ORDER
appellant to file his brief by October 20, 2021.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2021.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court